—In a proceeding pursuant to Mental Hygiene Law § 9.60 to authorize assisted outpatient treatment, the appeal is from an order and judgment (one paper) of the Supreme Court, Kings County (Cutrona, J.), dated May 5, 2000, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order and judgment authorizing assisted outpatient treatment for a period of 180 days expired in November 2000, without a timely application for an extension having been made (see, Mental Hygiene Law § 9.60 [k]). Accordingly, the instant appeal is now academic and does not fall within an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; Matter of David C., 69 NY2d 796, 798). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.